Case 2:20-cv-04720-ODW-PLA Document 1 Filed 05/27/20 Page 1 of 9 Page ID #:1




 1   Steven C. Vondran, [SBN 232337]
     THE LAW OFFICES OF STEVEN C. VONDRAN, PC
 2   401 Whilshire Blvd, 12th Floor
 3
     Santa Monica, California 90401
     Telephone: (877) 276-5084
 4   Facsimile: (888) 551-2252
     E-mail: steve@vondranlegal.com
 5
     Attorney for Plaintiff: DR. ELLIOT MCGUCKEN
 6
                            UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9   DR. ELLIOT MCGUCKEN, an individual,
                                                    Case No.
10                       Plaintiff,
11   vs.                                            COMPLAINT FOR DAMAGES
                                                    AND INJUNCTIVE RELIEF FOR
12   GIFTS DELIGHT, a Limited Liability             COPYRIGHT INFRINGEMENT
     Corporation, and DOES 1-10 inclusive.
13
                         Defendant(s)               DEMAND FOR A JURY TRIAL
14
15
16
17
18         COMES NOW Dr. Elliot McGucken (“Plaintiff”), hereby alleging as follows:
19                              JURISDICTION AND VENUE
20         1.     This is a civil action seeking damages and injunctive relief for copyright
21   infringement under the Copyright Act of the United States, 17 U.S.C. §101 et seq.
22         2.     This Court has subject matter jurisdiction over Plaintiff’s claims for
23   copyright infringement pursuant to 28 U.S.C. §1331 (federal question) and 28 U.S.C.§
24   1338 (jurisdiction over copyright actions).
25         3.     This Court has personal jurisdiction over Defendants because Defendants
26
27                                             1
                                                                                Case 2:20-cv-04720-ODW-PLA Document 1 Filed 05/27/20 Page 2 of 9 Page ID #:2

                                                                                     1
                                                                                 1   have targeted and caused damage in this jurisdiction the brunt of the infringement injury
                                                                                 2   which can be felt in this jurisdiction.
                                                                                 3         4.     Venue in this judicial district is proper under 28 U.S.C. §1391 et seq. and in
                                                                                 4   that this is the judicial district in which a substantial part of the acts and/or omissions
                                                                                 5   giving rise to the claims are believed to have occurred and where personal jurisdiction
                                                                                 6   otherwise exists as Defendants activities injured Plaintiff in this jurisdiction.
                                                                                 7                                             PARTIES
                                                                                 8         5.     Plaintiff Elliot McGucken (“McGucken or “Plaintiff”) is a professional
                                                                                 9   photographer and author residing in Los Angeles, California. He does not sell his images
                                                                                10   on stock art websites. He has sold his art for as high as $8,000 and his work has appeared
T HE LAW OFFICES OF STEVEN C. VONDRAN, P.C.




                                                                                11   on the cover of Nikon magazine and in other publications. He routinely provides art to
                                                                                12   U.C.L.A. medical.       He also sells photography books which can be found on
                                              Newport Beach, California 92660
                                               620 Newport Ctr., Suite 1100




                                                                                13   Amazon.com. His art and entrepreneurship course has been reported in the New York
                                                                                14   Times.
                                                                                15         6.     Defendants GIFTS DELIGHT, LLC., (“Defendant” and/or “Defendants”
                                                                                16   and/or “GIFTS”) has infringed Plaintiff’s copyrights causing damage in this jurisdiction
                                                                                17   and have purposefully availed themselves of the protections of this jurisdiction.
                                                                                18   Defendant is believed to be a commercial business entity.
                                                                                19         7.     Plaintiff is unaware of the true names and capacities of the Defendants sued
                                                                                20   herein as DOES 1 through 10, inclusive, and for that reason, sues such Defendants under
                                                                                21   such fictitious names. Plaintiff is informed and believes and, on that basis, alleges that
                                                                                22   such fictitiously named Defendants are responsible in some manner for the occurrences
                                                                                23   herein alleged, and that Plaintiff’s damages as herein alleged were proximately caused
                                                                                24   by the conduct of said Defendants. Plaintiff will seek to amend the complaint when the
                                                                                25   names and capacities of such fictitiously named Defendants are ascertained. As alleged
                                                                                26   herein, “Defendant” shall mean all named Defendants, and all fictitiously named
                                                                                27
                                                                                                                                 2
                                                                                Case 2:20-cv-04720-ODW-PLA Document 1 Filed 05/27/20 Page 3 of 9 Page ID #:3

                                                                                     1
                                                                                 1   Defendants.
                                                                                 2             8.     For purposes of this Complaint, unless otherwise indicated, “Defendant”
                                                                                 3   includes all agents, employees’ officers, members, directors, heirs, successors, assigns,
                                                                                 4   principals, trustees, sureties, subrogates, representatives and, insurers of Defendants
                                                                                 5   named in this caption.
                                                                                 6                                    FACTUAL ALLEGATIONS
                                                                                 7             9.     Plaintiff incorporates the allegations above as if alleged herein.
                                                                                 8             10.    Plaintiff is a fine art photographer and author and has a Phd in physics. He
                                                                                 9   does not sell his photographs via any “stock images” websites ( like Getty or
                                                                                10   IstockPhoto) and instead is in the business of building a fine art brand with equisite
T HE LAW OFFICES OF STEVEN C. VONDRAN, P.C.




                                                                                11   photos that are subject to widespread infringement requiring an ongoing enforcement
                                                                                12   effort.
                                              Newport Beach, California 92660
                                               620 Newport Ctr., Suite 1100




                                                                                13             11.    Much time and financial risk goes into each shoot including photography
                                                                                14   and equipment expense, travel costs and other costs.
                                                                                15             12.    Many person incorrectly believe they can download and use his images,
                                                                                16   without authorization for their own personal and commercial uses without paying for the
                                                                                17   property license. Defendants have not paid for the license and had no consent to use any
                                                                                18   of Plaintiff’s photos.
                                                                                19             13.    Plaintiff is the sole author and rights holder to the original photograph(s)
                                                                                20   that were willfully infringed by Defendants”s) (the “Image(s)”), a true and correct copy
                                                                                21   of the United States Copyright Registration is attached hereto as Exhibit “1” registration
                                                                                22   number          VA0002089209,       VA0002089208,        VA0002089198,        VA0002089200,
                                                                                23   VA0002089213. The court thus has subject matter jurisdiction to hear this claim.
                                                                                24             14.    Defendants have unlawfully copied and/or reproduced and/or publicly
                                                                                25   displayed Plaintiff’s Image, without consent or authorization COMMERCIALLY
                                                                                26   capitalizing of Plaintiff’s copyrighted Work(s).
                                                                                27
                                                                                                                                    3
                                                                                Case 2:20-cv-04720-ODW-PLA Document 1 Filed 05/27/20 Page 4 of 9 Page ID #:4

                                                                                     1
                                                                                 1         15.    Plaintiff discovered the Image being used on Defendant’s Website and
                                                                                 2   demanded that the photo(s) images be taken down and any proof of licensing be provided
                                                                                 3   (see Exhibit “2” the original demand that was sent on or around 10-18-18)
                                                                                 4         16.    Plaintiff has never authorized the Defendant(s) to use the Image in any
                                                                                 5   manner whatsoever, and no license is known to exist.
                                                                                 6         17.    On information and belief, the Defendants knew they did not have
                                                                                 7   permission to use the Image on the Website for commercial purposes, and willfully
                                                                                 8   infringed Plaintiff’s Image by consciously failing to obtain a proper commercial license
                                                                                 9   and in reckless disregard of the rights of the photographer.
                                                                                10         18.    On September 19, 2019 we emailed a draft complaint to Defendant asking
T HE LAW OFFICES OF STEVEN C. VONDRAN, P.C.




                                                                                11   them again to stop using Plaitniffs (7) copyrighted photos, see Exhibit “3”. With no
                                                                                12   response.
                                              Newport Beach, California 92660
                                               620 Newport Ctr., Suite 1100




                                                                                13         19.    Thereafter, it was later learned that Defendant continues to use the
                                                                                14   images/works on their website, for commercial purposes as can be seen in Exhibit “4”.
                                                                                15   This continued willful use in the face of a prior copyright infringement notice constitutes
                                                                                16   malicious and willful infringmenet where fore Plaintiff seeks the maximum penalties
                                                                                17   allowed by law.
                                                                                18                              FIRST CAUSE OF ACTION
                                                                                                               COPYRIGHT INFRINGEMENT
                                                                                19
                                                                                                                    [Against All Defendants]
                                                                                20
                                                                                           20.    Plaintiff incorporates by reference all of the above paragraphs of this
                                                                                21
                                                                                     Complaint and all Exhibits as though fully stated herein.
                                                                                22
                                                                                           21.    Plaintiff is informed and believes and thereon alleges that the Defendants
                                                                                23
                                                                                     willfully violated the exclusive rights of Plaintiff original copyrighted work and
                                                                                24
                                                                                     infringed upon Plaintiff’s copyrighted Image in violation of Title 17 of the U.S. Code, in
                                                                                25
                                                                                     that it used, published, communicated, posted, distributed, and/or otherwise held out to
                                                                                26
                                                                                     the public for commercial benefit, the original and unique Image of the Plaintiff without
                                                                                27
                                                                                                                                4
                                                                                Case 2:20-cv-04720-ODW-PLA Document 1 Filed 05/27/20 Page 5 of 9 Page ID #:5

                                                                                     1
                                                                                 1   Plaintiff’s consent or authority, by using it in the Infringing manner on Defendant’s
                                                                                 2   Website.
                                                                                 3         22.     There is no fair use of Plaintiff’s work which is an original work of
                                                                                 4   authorship.
                                                                                 5         23.     Plaintiff did not consent to, authorize, permit, consent, or allow in any
                                                                                 6   manner Defendant’s said use of Plaintiff’s unique and original Image including for any
                                                                                 7   reproduction, distribution, or public display.
                                                                                 8         24.     Plaintiff was aware that they were violating the law and intentionally
                                                                                 9   infringing the copyright of Plaintiff as all works of authorship fixed in a tangible medium
                                                                                10   of expression are subject to copyright laws.
T HE LAW OFFICES OF STEVEN C. VONDRAN, P.C.




                                                                                11         25.     Defendants are presumed to know the law, and thus presumed to know the
                                                                                12   Images were copyrighted and were on actual and constructive notice of their
                                              Newport Beach, California 92660
                                               620 Newport Ctr., Suite 1100




                                                                                13   infringement and recklessly distregarded Plaintiff’s rights.
                                                                                14         26.     Defendants did not seek any license or permission to obtain or use the photo
                                                                                15   Images which are copies, reproductions and substantially similar to Plaintiff’s
                                                                                16   copyrighted work to which Defendants had access to, and did access the misappropriate
                                                                                17   for their own commercial benefit.
                                                                                18         27.     Defedants willfully violated Plaintiff’s exlusive rights to his Coyrights in
                                                                                19   regard to:
                                                                                20         (a) the exclusive right to reproduce its Works in Copies in violation of 17 U.S.C.
                                                                                21   §106(1) and §501
                                                                                22         (b) distribute copies of the Works to the public in violation of 17 U.S.C. §106(3)
                                                                                23   and §501
                                                                                24         (c) publicly displaying the copyrighted Works in violation of 17 U.S.C. §106(5)
                                                                                25   and §105 by showing individual images of the Works.
                                                                                26         28.     Thus, they intentionally infringed, and acted in complete disregard of
                                                                                27
                                                                                                                                5
                                                                                Case 2:20-cv-04720-ODW-PLA Document 1 Filed 05/27/20 Page 6 of 9 Page ID #:6

                                                                                     1
                                                                                 1   Plaintiff’s exclusive rights which, by law, Defendants are presumed to know and must
                                                                                 2   follow.
                                                                                 3           29.   Defendants committed infringements “willfully” within the meaning of 17
                                                                                 4   U.S.C. §504(c)2.
                                                                                 5           30.   As a result of Defendants’ willful violations of Title 17 of the U.S. Code,
                                                                                 6   Plaintiff is entitled to any actual damages pursuant to 17 U.S.C. §504(b), or statutory
                                                                                 7   damages in an amount from $30,000 up to $150,000.00 per infringement pursuant to 17
                                                                                 8   U.S.C§ 504(c).
                                                                                 9           31.   As a result of the Defendants’ violations of Title 17 of the U.S. Code, the
                                                                                10   court in its discretion may allow the recovery of full costs as well as reasonable attorney’s
T HE LAW OFFICES OF STEVEN C. VONDRAN, P.C.




                                                                                11   fees and costs pursuant to 17 U.S.C § 505. Plaintiff seeks costs and reasonable attorney
                                                                                12   fees.
                                              Newport Beach, California 92660
                                               620 Newport Ctr., Suite 1100




                                                                                13           32.   Plaintiff is also entitled to injunctive relief to prevent or restrain
                                                                                14   infringement of his copyright pursuant to 17 U.S.C. § 502 to prevent Defendant and/or
                                                                                15   their agents, representatives, successors, assigns,contractors and others from engaging
                                                                                16   in future acts of infringement of Plaintiff’s valuable copyrighted works.
                                                                                17           33.   It should be noted that Plaintiff obtained a Default Judgement in the amount
                                                                                18   of $120,000 in a case.
                                                                                19                                   PRAYER FOR RELIEF
                                                                                20           WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
                                                                                21           • For an award of actual damages and disgorgement of all of Defendants profits
                                                                                22   attributable to the infringement as provided by 17 U.S.C. §504 in an amount to be proven
                                                                                23   at trtial, or, in the alternative, at Plaintiff’s election, an award for statutory damages
                                                                                24   against Defendants in an amount from $30,000 up to $150,000.00 for each willful
                                                                                25   infringement pursuant to 17 U.S.C. §504(c), whichever is larger;
                                                                                26           • For an order pursuant to 17 U.S.C. §502(a) enjoining Defendants from any
                                                                                27
                                                                                                                                 6
                                                                                Case 2:20-cv-04720-ODW-PLA Document 1 Filed 05/27/20 Page 7 of 9 Page ID #:7

                                                                                     1
                                                                                 1   further infringing use of any of Plaintiff’s Image;
                                                                                 2          • For costs of litigation and reasonable attorney’s fees against Defendants
                                                                                 3   pursuant to 17 U.S.C. §505;
                                                                                 4          • For an award of pre- and post-judgment interest; and
                                                                                 5          • For any other relief the Court deems just and proper.
                                                                                 6          • Plaintiff hereby demands a jury trial
                                                                                 7
                                                                                 8                             INJUNCTION REQUESTED:
                                                                                 9
                                                                                10   Defendants will suffer irreparable harm if Defendant is allowed to continue to infringe
T HE LAW OFFICES OF STEVEN C. VONDRAN, P.C.




                                                                                11   Plaintiff’s copyrights Works. WHEREFORE,
                                                                                12
                                              Newport Beach, California 92660
                                               620 Newport Ctr., Suite 1100




                                                                                13   The Court should ORDER:
                                                                                14
                                                                                         1. Defendants, and each of them, shall be, and hereby are, TEMPORARILY AND
                                                                                15
                                                                                16          PERMANENTLY ENJOINED from directly or indirectly infringing Plaintiff’s

                                                                                17          copyrights.
                                                                                18
                                                                                         2. This injunction shall apply to any parent company, subsidiary, or affiliate of
                                                                                19
                                                                                20          Plaintiff including without limitation by use of the Internet or any online media

                                                                                21          distribution system to copy or reproduce (i.e. download, upload, record or copy),
                                                                                22
                                                                                            to distribute (i.e. upload), or to make any of the Works available for distribution
                                                                                23
                                                                                24          to the public, except pursuant to a lawful license or with the express authority of

                                                                                25          the Copyright holder.
                                                                                26
                                                                                27
                                                                                                                                7
                                                                                Case 2:20-cv-04720-ODW-PLA Document 1 Filed 05/27/20 Page 8 of 9 Page ID #:8

                                                                                     1
                                                                                 1       3. Defendants shall destroy all copies of Plaintiffs Work(s) (whether existing in
                                                                                 2
                                                                                            digital format, online, physically or otherwise) from any and all hard drives,
                                                                                 3
                                                                                 4          servers, electronic storage devices, web servers, or other devices that exist without

                                                                                 5          Plaintiff’s express written authorization and shall destroy all copies of those
                                                                                 6
                                                                                            Works transferred onto any physical medium and any device in Defendants’
                                                                                 7
                                                                                 8          possession, custody or control.

                                                                                 9       4. Defendants shall provide notice of Compliance with this injunction to Plaintiff
                                                                                10
T HE LAW OFFICES OF STEVEN C. VONDRAN, P.C.




                                                                                            within 30 days of the Court Order.
                                                                                11
                                                                                12   IT IS ORDERED:
                                              Newport Beach, California 92660
                                               620 Newport Ctr., Suite 1100




                                                                                13
                                                                                14
                                                                                                                      UNITED STATES DISTRICT COURT JUDGE
                                                                                15
                                                                                16
                                                                                17
                                                                                18
                                                                                19
                                                                                20
                                                                                21
                                                                                22
                                                                                23
                                                                                24
                                                                                25
                                                                                26
                                                                                27
                                                                                                                                 8
                                                                                Case 2:20-cv-04720-ODW-PLA Document 1 Filed 05/27/20 Page 9 of 9 Page ID #:9

                                                                                     1
                                                                                 1
                                                                                 2
                                                                                 3
                                                                                 4
                                                                                 5
                                                                                 6
                                                                                 7
                                                                                     RESPECTFULLY SUBMITTED,

                                                                                 8
                                                                                 9   DATED: May 27, 2020          THE LAW OFFICES OF STEVEN C.
                                                                                                                  VONDRAN, P.C.
                                                                                10
T HE LAW OFFICES OF STEVEN C. VONDRAN, P.C.




                                                                                11
                                                                                                                  By: /s/ Steven C. Vondran, Esq.
                                                                                12
                                                                                                                      Steven C. Vondran, [SBN 232337]
                                              Newport Beach, California 92660
                                               620 Newport Ctr., Suite 1100




                                                                                13                                    ATTORNEY FOR PLAINTIFF
                                                                                                                      DR. ELLIOT MCGUCKEN
                                                                                14                                    401 Whilshire Blvd, 12th Floor
                                                                                                                      Santa Monica, California 90401
                                                                                15                                    Telephone: (877) 276-5084
                                                                                                                      Facsimile: (888) 551-2252
                                                                                16                                    E-mail: steve@vondranlegal.com
                                                                                17
                                                                                18
                                                                                19
                                                                                20
                                                                                21
                                                                                22
                                                                                23
                                                                                24
                                                                                25
                                                                                26
                                                                                27
                                                                                                                         9
